Citation Nr: 0717389	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-35 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for a respiratory 
disorder to include asthma, bronchitis, pneumonia, and 
sinusitis to include secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had active service from February 1965 to 
December 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

In March 2007, the veteran presented testimony at a Travel 
Board hearing conducted by the undersigned.  A personal 
hearing was also held at the RO in December 2005.  
Transcripts of both hearings are in the file.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam, and 
there is no competent evidence that he was exposed to an 
herbicide agent (to include Agent Orange) during service.

2.  Neither a respiratory disorder to include asthma, 
bronchitis, pneumonia, and sinusitis; nor diabetes mellitus 
(to include Type II) was manifested inservice; diabetes 
mellitus was not manifested to a compensably disabling degree 
within one year of the veteran's discharge from active 
service; and there is no competent evidence of record linking 
either disorder to service.



CONCLUSIONS OF LAW

1.  A respiratory disorder to include asthma, bronchitis, 
pneumonia, and sinusitis was not incurred or aggravated in-
service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Diabetes mellitus was not incurred or aggravated in-
service, and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2004 
correspondence, amongst other documents considered by the 
Board, fulfills the provisions of 38 U.S.C.A. § 5103(a).  The 
claims were readjudicated in a March 2006 supplemental 
statement of the case.  The Board acknowledges that under 38 
U.S.C.A. § 5103(a), notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was adequately notified in an April 
2004 VA letter prior to the initial adjudication of the 
claims in June 2004.  The appellant has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims to include the opportunity to present pertinent 
evidence and testimony.  There is no evidence of any VA error 
in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

The appellant was notified of the regulations governing how 
VA assigns a rating or an effective date to a disorder in 
March 2006 correspondence.  Any timing error in providing 
that notice to the appellant was harmless because the 
preponderance of the evidence is against the claims, and  any 
questions pertaining to the assignment of a rating or an 
effective date are moot. 

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant.

Background

The veteran's DD Form 214, service discharge certificate 
reveals that he served overseas for more than eleven months.  
While he was awarded the Vietnam Service Medal, he served in 
the U.S. Air Force as a weapons Mechanic in Thailand.  There 
is no evidence that he ever served within the Republic of 
Vietnam.

The veteran's service medical records reveal no complaints or 
findings pertaining to either a respiratory disorder to 
include asthma, bronchitis, pneumonia, and sinusitis; or 
diabetes mellitus.  His separation examination in October 
1969 was negative for respiratory problems or diabetes 
mellitus.

Post service private medical evidence includes an October 
1981 private examination report which notes a history of 
asthma with an 8-9 month history of shortness of breath.  A 
July 1986 private medical report noted a strong family 
history of diabetes mellitus, and continued treatment for 
various respiratory conditions.  In 1993, he was diagnosed 
with adult onset diabetes, partially secondary to obesity, 
steroids, and family history.  

At the March 2007 Travel Board hearing the veteran testified 
that he was stationed in Thailand in 1967.  He worked on B52 
bombers at New DePaul (Utapao) Air Field, Thailand.  He never 
physically saw Agent Orange, or knowingly handled it.  His 
duties did not require him traveling from the air field.  
When he flew to Thailand from the U.S., he flew from Travis 
Air Force Base to Hawaii, Japan, and then to Thailand.  On 
the return flight he flew through Alaska.  To his knowledge 
he never landed in Vietnam when flying to or from Thailand.

Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2006).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Veterans who served on the land mass of the Republic of 
Vietnam between January 9, 1962, and May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Type II diabetes 
mellitus is among the enumerated disorders which have been 
linked to herbicide/Agent Orange exposure.  The respiratory 
disorders at issue are not amongst the enumerated disorders.  
38 C.F.R. § 3.309(e).

The VA General Counsel has determined that the regulatory 
definition requires that an individual actually have been 
present on the land mass of the Republic of Vietnam. 
VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, 
the General Counsel has concluded that in order to establish 
qualifying service in Vietnam, a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam. Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

It is not in dispute that the veteran now has several 
respiratory disorders to include asthma, bronchitis, and 
sinusitis; as well as Type 2 diabetes mellitus.  The 
threshold matters that must be addressed pertain to the 
veteran's service, i.e., whether he indeed served in Vietnam 
so as to trigger application of presumptive provisions 
pertaining to herbicide/Agent Orange exposure, and whether 
service connection is warranted on a direct basis.  

As noted above, neither diabetes mellitus nor a chronic 
respiratory disorder were demonstrated in-service.  Secondly, 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 
are not met as diabetes mellitus was not compensably 
disabling within one year of the veteran's separation from 
active duty.  The veteran's respiratory conditions are not 
presumptive conditions under 38 C.F.R. §§ 3.307 and 3.309.  
Accordingly, service connection may not be granted for either 
condition on either of these bases.  

The veteran, while testifying that he never was required to 
travel from the air field, and that he ever knowingly handled 
Agent Orange, or traveled to or landed in Vietnam, 
essentially alleges that while serving as a weapons handler 
in Thailand, he was, exposed to herbicides through either 
handling materials and weapons, or by liquids which covered 
the aircraft after they returned from missions.  However, a 
bare contention of exposure to herbicides in Thailand is not 
competent evidence of exposure.  In regard to the veteran's 
allegations, there is no evidence of any service in the 
Republic of Vietnam.  Accordingly, service on the land mass 
of the Republic of Vietnam, which is a requirement to trigger 
the presumption under regulations governing herbicide 
exposure, is not shown.  Hence, the veteran is not entitled 
to the presumptive provisions under 38 U.S.C.A. § 1116.  

The veteran's service medical records are negative for 
clinical findings or diagnosis of either a respiratory 
disorder to include asthma, bronchitis, pneumonia, and 
sinusitis, or Type 2 diabetes mellitus.  Post service medical 
evidence is negative 
for competent (medical) evidence of any respiratory disorder 
to include asthma, bronchitis, pneumonia, and sinusitis until 
approximately 1981; and diabetes mellitus is not diagnosed 
until 1993.  Finally, the record is devoid of any competent 
evidence linking either of these disorders to service.

Without any competent evidence of a nexus between the 
veteran's respiratory conditions and Type II diabetes 
mellitus and service, service connection for these disorders 
is not warranted.  The contentions of the veteran to the 
effect that 
his current respiratory conditions and Type II diabetes 
mellitus are related to service cannot by themselves 
establish that this is so.  He is a layperson and, as such, 
is not competent in matters requiring specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The doctrine of resolving a reasonable doubt in the veteran's 
favor does not apply as the preponderance of the evidence is 
against these claims.


ORDER

Service connection for a respiratory disorder to include 
asthma, bronchitis, pneumonia, and sinusitis, to include 
secondary to Agent Orange exposure, is denied.

Service connection for diabetes mellitus, to include 
secondary to Agent Orange exposure, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


